Appeal from order, Supreme Court, Bronx County (Lawrence Bernstein, J.), entered August 5, 2002, which denied and dismissed the petition for a writ of habeas corpus, unanimously dismissed as moot, without costs.
Petitioner’s challenge to the conduct of preliminary parole revocation hearing is mooted by the final parole revocation determination rendered against him (see People ex rel. Johnson v New York State Div. of Parole, 270 AD2d 137 [2000]; People ex rel. McCummings v DeAngelo, 259 AD2d 794 [1999], lv denied 93 NY2d 810 [1999]), and the circumstances presented do not warrant addressing the preliminary hearing issues raised under an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). In any case, petitioner, by knowingly, intelligently and voluntarily waiving his right to a preliminary revocation hearing, effectively waived his right to challenge the complained-of defect in the preliminary hearing proceedings (see e.g. People ex rel. Miller v Walters, 60 NY2d 899 [1983]; People ex rel. Walker v Sullivan, 128 AD2d 572 [1987], lv denied 70 NY2d 613 [1987]). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Rosenberger and Lerner, JJ.